DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.
 
Status of the Claims
The response and amendment filed 10/01/2021 is acknowledged.
Claims 1, 5-9, 11, and 16-22, and 24-25 are pending.
Claims 17-20 and 25 remain withdrawn as being directed to non-elected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/23/2018.
Claim 9 remains withdrawn as being drawn to non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/23/2018. 
Applicant’s election without traverse of testosterone as species of active agent and mesoporous silica as species of porous material in the reply filed on 01/23/2018 is acknowledged.

The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Amendment
	Claims 1 and 21 have been amended to include the limitations of the active agent in an amount from 10% w/w to 50% w/w based on the weight of the composition, and wherein the composition has a viscosity of from about 2000 to about 6000 mPa.sec.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-8, 11, 16 and 21-22 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-8, 11, 16, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mattern US 8574622 A1 in view of Keck, WO 2016041992 A1 (cited previously), and  Kreppner, US 20150290217 (cited previously).
Mattern teaches gel formulations for nasal administration comprising a lipophilic system (Mattern, e.g., claim 1). 
Mattern teaches compositions including testosterone (Mattern, e.g., claim 1). 
Mattern teaches the composition results in a sustained release of the active agent which remains on the mucous membrane of the nasal cavity for a prolonged period of time (Mattern, e.g., 0058). 
	Since Mattern teaches gel formulations for nasal administration (Mattern, e.g., Abstract and claims), the compositions of Mattern appear to meet the limitation of a volume suitable for nasal application. Additionally, Mattern teaches the formulation having an amount of active effective to achieve therapeutic concentrations. Mattern teaches testosterone concentrations ranging from 0.5 to 10% by weight of the formulation. This range overlaps with the claimed range. 
Compositions include lipophilic carriers including castor oil (Mattern, e.g., claim 4) present in the composition in an amount ranging from 60-98% by weight (Mattern, e.g., claim 1).
These amounts overlap with and include values within the amounts recited in claims 1 and 21-23. 
Compositions include lipophilic carriers including a combination of oils (Mattern, e.g., claim 1). 
Mattern does not expressly teach the compositions comprising mesoporous silica particles, wherein active agent in an amorphous state is loaded onto surfaces of the mesoporous silica particles located inside pores of the mesoporous silica particles.
Keck teaches compositions containing one or more porous particulate materials loaded with one or more amorphous biologically active ingredients, either inside the pores, on the surface, or both inside pores and on the surface (Keck, e.g., claim 1). Keck teaches compositions for administration to the nasal cavity of a human or animal for delivery of at least one biologically active material (Keck, e.g., claim 49), wherein the composition may be a gel (Keck, e.g., claim 51). Porous materials include ordered pore silica, i.e., mesoporous silica (Keck, e.g., claim 20 and 00079). Mesoporous silica is found in Keck at ¶ 00079, 000111, 000112, and 000114. 
Amorphous drugs loaded in porous silica offers superior topical delivery based on improved concentration gradient (Keck, e.g., 0092).  Amorphous drugs loaded in porous silica offers superior penetration into skin and mucosa (Keck, e.g., 000155). Amorphous drugs loaded in porous silica are cheaper than nanocrystals of the same material (Keck, e.g., 000156). Amorphous drugs loaded in porous silica surprisingly stabilizes the amorphous state of the drug even in liquid dispersions (Keck, e.g., 000157). Amorphous drugs loaded in porous silica improves formulations applied to mucus membranes by offering superior penetration through higher saturation solubility, increase stability of the drug in the amorphous state in an liquid media, and offer ease of production with reduced cost (Keck, e.g., 00029). 
Applicable to claim 5: Keck teaches mesoporous silica particles (Keck, e.g., 00079) having mean longest dimension of about 2 nm to about 30 nm (Keck, e.g., 00033).
Applicable to claims 6-7: Keck teaches wherein the particles are further modified with a mucoadhesive coating applied to the porous particles. The coating may be a polymer, e.g., chitosan, polyvinyl alcohol, gum arabic, etc. See Keck, e.g., 000152. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a nasal composition comprising testosterone as understood from the teachings of Mattern by formulating testosterone loaded or entrapped in the pores of mesoporous silica in an amorphous form to improve the drug delivery utility of the compositions in the same way suggested by Keck with a reasonable expectation of success. One skilled in the art would have found this modification to be the use of a known technique to improve similar drug delivery compositions in the same way. The skilled artisan would have been motivated to make this modification for superior mucosal penetration through higher saturation solubility, increased stability of the drug in the amorphous state in an liquid media, and ease of production with reduced cost as suggested by Keck. The skilled artisan would have had a reasonable expectation of success in making this modification because Keck expressly teaches this technique for improving nasal mucosa penetration of poorly soluble actives. Since Mattern’s formulations already rely on silica to increase the solubility of testosterone in castor oil, one skilled in the art would have had a reasonable expectation of successfully applying a technique employing porous silica, e.g., mesoporous silica, to improve the nasal mucosal penetration of Mattern’s gel formulations.
The combined teachings of Mattern and Keck do not expressly teach the viscosity ranging from about 2000 to about 6000 mPa.sec.
Kreppner teaches nasal gel formulations of testosterone similar to those of Mattern (Kreppner, e.g., Title, Abstract, claims), wherein the formulations have a viscosity ranging from 3000 to 10,000 mPa.sec (Kreppner, e.g., 0179). Kreppner teaches the viscosity is a result effective parameter the skilled artisan would have optimized to maintain the gel in contact with the nasal mucosa (Kreppner, e.g., 0179). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to optimize the viscosity of a nasal gel formulation as understood from Mattern and Keck over the range of from 3,000 to 10,000 mPa.s with a reasonable expectation of success. Since gels of Mattern already contain a viscosity gelling agent, e.g., colloidal silica, and since Mattern desires the gel to remain in contact with the nasal mucosa, the skilled artisan would have been motivated to optimize the viscosity to maintain the gel in contact with the nasal mucosa in the range suggested by Kreppner with a reasonable expectation of success. 
Accordingly, the subject matter of claims 1, 5-8, 11, 16, 21 and 24 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mattern US 8574622 A1 in view of Keck, WO 2016041992 A1 (cited previously), and  Kreppner, US 20150290217 (cited previously) as applied to claims 1, 5-8, 11, 16, 21 and 24 above, and further in view of Augustijns, US 8258137 B2.
The teachings of Mattern, Keck, and Kreppner enumerated above apply here. 
With respect to claim 22, Mattern teaches compositions include colloidal silica (Mattern, e.g., claim 6) in amounts ranging from about 0.5% to about 10% by weight (Mattern, e.g., claim 1 viscosity regulating agent).
The combined teachings of Mattern, Keck and Kreppner teach formulations containing an amount of mesoporous silica with amorphous active (testosterone) absorbed in the pores but do not expressly teach an amount for mesoporous silica of from about 0.5% to about 50% of the composition.
As applied to claim 22, Augustijns suggests the mesoporous excipient incorporated in an amount ranging from 20-80% with active agent incorporated in pores of the mesoporous silica (Augustijns, e.g., c15:l1-20) to achieve local supersaturation and enhanced permeation of active through tissue barriers, e.g., nasal tissue. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a nasal gel formulation as understood from Mattern, Keck, and Kreppner by optimizing the amount of mesoporous silica as a carrier for the amorphous form of the active agent over the range suggested by Augustijns with a reasonable expectation of success.
The amount of mesoporous silica needed to achieve a desired drug concentration will depend on the desired concentration of testosterone in the formulation and the maximum amount of testosterone which could be loaded without crystallization (Keck, e.g., 00091 and 000140). The amount of mesoporous silica employed is a result effective parameter the skilled artisan would have optimized using routine experimentation to achieve the benefits suggested in Keck and Augustijns with a reasonable expectation of success depending on factors including desired amount of drug in the composition and amount of drug loaded in the mesoporous silica excipient. Generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05, II. 
Accordingly, the subject matter of claim 22 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1, 5-8, 11, 16, 21-22 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-7 of US 8574622, and claims 1-14 of US 9579280, and claims 1-6 of US 8784869 in view of  Kreppner, US 20150290217, Keck, WO 2016041992 A1, Mortera, US 20140363509 A1 and Augustijns, US 8258137 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
	Each of the claims of the ‘622, ‘280, ‘869 patents teach testosterone gel formulations comprising lipophilic carrier including castor oil and additional oils and a viscosity regulating agent such as colloidal silicon dioxide in amounts similar to and/or overlapping with the amounts of the same elements claimed.
	The formulations of the ‘622, ‘280, ‘869 patents differ from the presently claimed subject matter by the additional recitation of mesoporous silica particles, wherein active agent in an amorphous state is loaded onto surfaces of the mesoporous silica particles located inside pores of the mesoporous silica particles. 
The claims of the reference patents do not expressly teach the viscosity ranging from 2000 to 6000 mPa.s. However, Kreppner teaches nasal gel testosterone formulations similar to those of the reference patent claims wherein the formulations have a viscosity ranging from 3000 to 10,000 mPa.sec (Kreppner, e.g., 0179). Kreppner teaches the viscosity is a result effective parameter the skilled artisan would have optimized to maintain the gel in contact with the nasal mucosa (Kreppner, e.g., 0179). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to optimize the viscosity of nasal gel formulations claimed by the reference patents over the range suggested by Kreppner with a reasonable expectation of success. The skilled artisan would have been motivated to do so to maintain the gel in contact with the nasal mucosa with a reasonable expectation of success. Since the reference patents teach nasal gel formulations containing a viscosity regulating agent, the skilled artisan would have had a reasonable expectation of success in regulating the viscosity in the range suggested by Kreppner. 
	The claims of the reference patents do not expressly teach an amount of mesoporous silica according to present claim 22.
	Keck and Augustijns the teachings of each discussed in detail above suggest effective amounts of the excipient mesoporous silica improves the mucosal penetration of drugs loaded into the pores of the excipient.
	It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify compositions as understood from the claims of the ‘622, ‘280, ‘869 patents according to the teachings of Kreppner, Keck and Augustijns to improve the previously claimed formulations in the same way with a reasonable expectation of success. These modifications would have been recognized by one skilled in the art as the use of known techniques to improve similar compositions in the same way. The skilled artisan would have been motivated to include an optimal amount of mesoporous silica excipient with amorphous drug loaded in the pores to circumvent low solubility issues thereby improving mucosal penetration of testosterone as suggested by Keck and Augustijns, or improve the stability of the drug and dissolution of drug as suggested in Keck. The skilled artisan would have had a reasonable expectation of success because Keck suggests the technique of stabilizing amorphous forms of poorly soluble drugs in the pores of mesoporous silica for improving drug penetration of nasal mucosa when administered from an intranasal formulation while Augustijns and Shen independently suggest this technique for formulating testosterone. 
The ‘622 patent claims formulations containing an amount of testosterone ranging from 0.5% to about 10% by weight of the formulation. This amount overlaps with the presently claimed range.
	The ‘280 patent claims formulations containing an amount of testosterone ranging from about 0.2 to about 6% by weight of the formulation. The upper limit of this range is close to the lower limit of the claimed range. 
	The ‘869 patent claims formulations containing an amount of testosterone ranging from about 0.2 to about 6% by weight of the formulation. The upper limit of this range is close to the lower limit of the claimed range.
	Mortera teaches compositions comprising at least one active principle, at least one vehicle, and particles of porous silica, in which the active principle is contained in at least one pore of at least a first portion of the silica particles (Mortera, e.g., Abstract).
	Mortera teaches the compositions for nasal release, since the nasal mucosa is the ideal place for the application of compositions containing porous silica containing compositions (Mortera, e.g., 0027 and claim 14). Mortera teaches mesoporous silica, e.g., containing pores having a diameter from 2 to 10 nanometers (Mortera, e.g., 0049-0052). Mortera does not expressly teach testosterone, but does suggest the technique was useful for hormones generally (Mortera, e.g., 0009). Mortera teaches mesoporous silica containing active acts as a reservoir in the composition enabling the concentration of active in the vehicle to be maintained at its saturation concentration until the pores are empty (Mortera, e.g., 0062). Due to this feature it is possible to maintain the active concentration in the composition for a time that can be modulated as needed by optimizing the amount of silica particles containing the active (Mortera, e.g., 0063). 
	That is, one skilled in the art would have understood Mortera as teaching the teachnique of modifying formulations containing a drug with an amount of additional drug included in the formulation in the pores of mesoporous silica. This amount was a result effective parameter the skilled artisan would have optimized to achieve a desired active concentration in the composition for a desired period of time with a reasonable expectation of success because the drug in the pores of the mesoporous silica excipient dissolves from the pores as the drug in the formulation is absorbed. The drug in the pores of the mesoporous silica excipient is a reservoir in addition to the reservoir of the drug dissolved or suspended in the composition. 
	It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify compositions as claimed by the reference patents in view of Kreppner, Keck, and Augustijns by optimizing an additional amount of drug present in the composition in the pores of the excipient with a reasonable expectation of success. From Mortera, the skilled artisan understood the amount of drug in the pores of the mesoporous silica as a reservoir for drug in addition to the amount of drug already in the formulation. The skilled artisan would have found motivation from Mortera to modify existing formulations such as those claimed by the reference patents by increasing the total amount of testosterone in the formulation since the additional amount present in the pore of the mesoporous silica excipient may be used to extend the duration of drug delivery. The skilled artisan would have had a reasonable expectation of success since the amount present in the pores of the mesoporous silica does not change the drug concentration in the formulation at when the drug is present at saturation solubility.
	Accordingly, the presently claimed subject matter would have been considered an obvious variant of the subject matter claimed in the ‘622, ‘280, and ‘869 patents before the effective filing date of the present application. 

Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive.
Applicant has argued the cited claims of the Mattern patents are directed to patentably distinct subject matter at least because they do not recite or suggest testosterone in an amorphous state loaded onto a surface of mesoporous silica particles located inside the pores of the mesoporous silica particles in an amount as now claimed. Additionally, Applicant has argued the reference patents do not claim an amount of active agent in the claimed range or a viscosity in the claimed range.
This argument is unpersuasive in light of the modified rejections above.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615